Citation Nr: 0033507	
Decision Date: 12/22/00    Archive Date: 01/03/01	

DOCKET NO.  99-11 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss, 
a back disability, neck disability, a skin disability due to 
Agent Orange exposure in service and post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1968.  His personnel records show that he was trained 
as and served in Vietnam for 12 months as a crane-shovel 
operator.  His personnel records reflect no combat service, 
awards or decorations.  

The veteran filed his initial claim for benefits in August 
1997.  Following an August 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
Portland, Oregon, which denied entitlement to service 
connection for bilateral hearing loss, back and neck 
disabilities, a skin disability due to Agent Orange exposure 
in service and post-traumatic stress disorder, the veteran 
initiated an appeal.  In February 2000 the veteran testified 
at a hearing before a member of the Board of Veterans' 
Appeals (Board) sitting at the regional office.  The case is 
now before the Board for appellate consideration.

During the February 2000 Board hearing, it was indicated that 
the issues included service connection for tinnitus.  
However, service connection for that condition has not been 
claimed by the veteran or adjudicated by the regional office.  
Thus, that matter is not in an appellate status.

For reasons which will be set forth below, appellate 
consideration of the issues of entitlement to service 
connection for a skin disability resulting from Agent Orange 
exposure in service and post-traumatic stress disorder is 
being deferred pending further action by the regional office.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the issues of 
service connection for bilateral hearing loss and back and 
neck disabilities has been obtained.  

2.  A disabling hearing loss was not demonstrated during the 
veteran's period of active military service and was initially 
demonstrated many years following his release from active 
duty.  

3.  There is a reasonable probability that the veteran's 
current bilateral hearing loss developed, at least in part, 
as a result of acoustic trauma in service.  

4.  Back and neck disabilities were not demonstrated during 
the veteran's military service, and there is no record of any 
back or neck injury during service.

5.  Back and neck disabilities, including degenerative 
arthritis, were initially medically reported many years after 
service and there is no reasonable medical probability that 
they are of service origin.  


CONCLUSIONS OF LAW

1.  Service connection for a bilateral hearing loss is in 
order as there is a reasonable probability that it is due, at 
least in part, to acoustic trauma suffered during the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.385.

2.  Service connection for back and neck disabilities is not 
in order because there is no medical evidence that they were 
incurred in or aggravated during the veteran's active 
military service, that they are otherwise related to his 
service, or that his degenerative arthritis involving the 
back and neck may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that in connection with the veteran's 
claims for service connection for bilateral hearing loss and 
back and neck disabilities, the regional office has obtained 
all relevant and apparently available medical evidence and 
afforded the veteran the necessary VA examinations.  The 
Board considers that all necessary notice has been furnished 
and that the VA duty to assist the veteran has been 
fulfilled.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096,___(2000), (to be codified at 38 
U.S.C.§§ 5103 and 5103A).

I.  The Claim for Service Connection 
for a Bilateral Hearing Loss.

The veteran's service medical records do not reflect the 
presence of a hearing loss by complaint, symptom or 
diagnosis.  The audiogram readings recorded at separation 
show a slight decrease in hearing acuity over the readings 
recorded at entry for both ears at all recorded frequencies.  

The veteran's initial claim for VA disability benefits was 
submitted in August 1997.  Among other things, he referred to 
a hearing loss involving both ears.

The veteran was afforded a VA audiological examination in 
December 1997.  A bilateral high frequency sensorineural 
hearing loss was diagnosed.

The veteran was afforded a VA examination of his ears by a 
physician in January 1998.  He reported that he had been 
exposed to gunfire and considerable construction noise during 
service.  He had been a crane operator in Vietnam during his 
tour of duty there.  He noted some hearing loss at that time 
but the major loss developed some years later in the mid-
1970's following working in the woods as a feller.  He noted 
a gradual hearing loss that had resulted in the need for 
hearing aids about seven years prior to the examination and 
he had worn hearing aids since that time.  On physical 
examination the tympanic membranes and external auditory 
canals were entirely normal in appearance.  There was no 
evidence of middle ear effusion or inflammation.  It was 
noted that pure tone audiometry had showed a substantial 
hearing loss through all of the frequencies.  The impression 
was bilateral noise induced hearing loss due to construction 
noise and combat in Vietnam as well as chain saws and other 
equipment while working in the woods.  

The examiner later noted that on reviewing the veteran's 
audiometric evaluations at entry and separation from service 
there was very little change in his hearing.  It was his 
opinion that the veteran's hearing loss was 90 percent 
related to his later employment working in the woods, 
however, there had been a 5 to 10 decibel change during his 
tour of duty in the military service.  

During the February 2000 Board hearing, the veteran testified 
that he had been trained as a 40-ton crane operator and he 
operated cranes in Vietnam during his entire tour there. The 
cranes he operated had been extremely noisy and he had not 
had any ear protection at all.  He had noticed a ringing in 
his ears when he was operating the cranes.  He had not 
noticed a hearing loss until perhaps a year or so after he 
got out of service.  He had then really noticed it since 
people kept telling him that he was playing things too loud 
or talking too loud.  He had not had his hearing checked 
until the early to mid-1990's.  After coming out of service 
had been a timber feller.  The state required ear plugs for 
every one who ran a power saw and he wore the plugs.  He felt 
that his hearing loss was not due to his job running a power 
saw.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

In this case, the veteran's service medical records do not 
reflect the presence of a bilateral hearing loss.  A 
bilateral hearing loss was initially medically demonstrated 
many years following his release from active duty.  However, 
the veteran was trained by the army as a crane-shovel 
operator and he has testified that he operated cranes for 
long periods during his tour of duty in Vietnam and that he 
was exposed to considerable noise from the crane.  The 
veteran has acknowledged that he was employed after service 
as a timber faller using a chain saw and he was also exposed 
to substantial noise during that time.  However, the veteran 
has testified that he wore his ear plugs.  After the VA ear 
examination in January 1998 the examiner concluded that the 
veteran's bilateral hearing loss was due to construction 
noise in Vietnam as well as chain saws and other equipment 
during the veteran's post service employment.  While he 
estimated that 90 percent of the hearing loss was related to 
the post service employment, it was noted that audiometry 
examinations at entry and separation did show some decrease 
in hearing acuity.  If such a loss was initially incurred in 
service, the possibility of subsequent aggravation as the 
result of civilian exposure does not preclude the grant of 
service connection.  Hensley v. Brown, 5 Vet. App. 155 
(1995).  The examiner's comments as well as the veteran's 
testimony have raised a doubt as to whether the veteran's 
current bilateral hearing loss was incurred during his period 
of active military service.  Such doubt must, of course, be 
resolved in favor of the veteran.  38 U.S.C.A. § 5107.  
Accordingly, it follows that entitlement to service 
connection for bilateral hearing loss is in order.  
38 U.S.C.A. § 1110.

II.  The Claims for Service Connection 
for Back and Neck Disabilities.

The veteran's service medical records, including the report 
of his physical examination for separation from service, do 
not reflect any complaints or findings regarding a back or 
neck disability.  On a medical history form completed by the 
veteran at the time of his physical examination for 
separation from service he checked a block indicating that he 
did not have or had never had recurrent back pain.  On the 
medical examination at separation the clinical evaluation of 
the spine was normal.  

On his initial claim for VA disability benefits submitted in 
August 1997 the veteran claimed service connection for back 
and neck problems that he indicated began in 1967.

The veteran was afforded a VA orthopedic examination in 
December 1997.  He stated he began developing neck and back 
pain in the late 1970's.  He attributed the pain to injuring 
his back while he was in Vietnam and a crane operator 
building bridges.  When he would come under fire he would 
have to dive off the crane into the sand.  He did not recall 
any specific disabling back or neck injury and he did not go 
to sick call for his back or neck.  He had not had any 
specific treatment for his back or neck over the years.  On 
physical examination there was tenderness to percussion in 
the lumbar area as well as the left paraspinous cervical 
region.  He had some limitation of motion of the lumbar 
spine.  Sensation was diminished and the lateral aspect of 
the left foot but otherwise sensation was intact throughout 
the upper and lower extremities.  The diagnoses included 
chronic cervical and lumbar strain superimposed on early 
degenerative changes.

During the February 2000 Board hearing, the veteran related 
that he began having back problems about three or four months 
after he was sent to Vietnam.  His neck problem did not 
appear until about the last two months of his Vietnam tour.  
He had not sought any type of medical treatment for his back 
and neck problems during service.  He had initially seen a 
doctor for back and neck problems many years later at the VA 
Medical Center, Portland.  He reported that he currently 
experienced pain in his low back when sitting for any length 
of time or walking for any distance.  He also had neck pain 
when he was driving for any time at all.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.

Where a veteran served ninety (90) days or more during a 
period of war and degenerative arthritis becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

The veteran's service medical records, including the report 
of his physical examination for separation from service do 
not reflect any treatment for any back or neck injuries or 
show any complaints or findings regarding a back or neck 
disability.  Back and neck disabilities, including 
degenerative arthritis, were initially medically demonstrated 
many years after the veteran's separation from military 
service.  In the absence of any recorded back complaints in 
service, any complaints or findings regarding a back or neck 
disability for many years after the veteran's separation from 
service, and the complete lack of any medical support for the 
veteran's theory of causation, the Board is unable to 
conclude that the veteran's current back and neck 
disabilities either began during his period of military 
service or, in the case of degenerative arthritis, within one 
year after separation from service.  It follows that service 
connection is not warranted for the veteran's current back 
and neck disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The Board has carefully reviewed the entire record in this 
case with regard to the veteran's claims for service 
connection for back and neck disabilities; however, the Board 
does not find the evidence to be so evenly balanced that 
there is doubt as to any material matter regarding either of 
those issues.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a bilateral hearing 
loss is established.  The appeal is granted to this extent.  
Entitlement to service connection for back and neck 
disabilities is not established.  To this extent the appeal 
is denied.  


REMAND

With regard to the veteran's claim for service connection for 
a skin disease due to Agent Orange exposure in service, his 
service medical records do not reflect the presence of a skin 
disorder.  

In his August 1997 claim for VA disability benefits the 
veteran referred to a rash on both feet due to Agent Orange 
exposure in 1967 and 1968.  

When the veteran was afforded a VA skin examination in 
December 1997 he related that he had been a crane operator in 
Vietnam and had off loaded canisters of Agent Orange.  He had 
also gone through recently sprayed areas and had had food and 
water that could have been contaminated.  About a year or two 
after service he began developing rashes on his feet which 
began as blisters under the skin.  They would itch and then 
burst and resolve in about a week.  The skin condition was 
intermittent and was not currently present.  He had never 
been to a doctor or dermatologist for the skin condition.  

On examination there was some fungal infection of the 
toenails bilaterally but no chloracne lesions were present.  
The diagnoses were onychomycosis of the toenails and 
intermittent dermatitis.  The examiner commented that from 
the description of the dermatitis it appeared to be chloracne 
that had its onset shortly after the veteran's Vietnam 
service and occurred intermittently but he noted that it was 
not present on the day of the examination for him to 
evaluate.  

During the February 2000 Board hearing the veteran related 
that it rained often in Vietnam and he noticed the water he 
walked in had a strange film on it.  He stated his feet were 
wet almost all day.  He stated that the balls of his feet 
would break out in watery bumps and blisters and swell.  They 
would then dry and go away.  He had not sought any treatment 
for the skin condition.  

As matters now stand, the record is unclear as to the nature 
of the intermittent dermatitis involving the veteran's feet 
and the Board is of the opinion that additional medical 
information regarding the issue of service connection for a 
skin disability would be desirable.  

With regard to the veteran's claim for service connection for 
post-traumatic stress disorder, service connection has been 
denied because no documented stressor has been established 
and no clear medical diagnosis is of record.  His service 
personnel records do not reflect combat with the enemy and he 
has not yet described any specific, significant stressor in a 
manner which would permit documentation.  Furthermore, the 
available medical records do not reflect an unequivocal 
diagnosis of post-traumatic stress disorder.

On his August 1997 claim for VA disability benefits the 
veteran claimed service connection for post-traumatic stress 
disorder which began in 1967 or 1968.  

The veteran was afforded a VA social and industrial survey in 
December 1997.  The veteran's accounts of exposure to sniper 
fire and other stressors were set out at some length.  The 
social worker stated it appeared the veteran had some 
symptoms which were consistent with a post-traumatic stress 
disorder including sleep disturbance and nightmares that he 
reported were war related.  The veteran also appeared to have 
some startle response symptoms and some symptoms of isolation 
although he did report having two close friends plus good 
relationships with his relatives.  He appeared to have some 
numbing symptoms and very mild depression symptoms including 
difficulty concentrating, difficulty with short-term memory 
and feelings of sadness and loneliness.  He had never taken 
any psychotropic medication or received any mental health 
counseling.  

The veteran was afforded a VA psychiatric examination in 
December 1997.  He complained of restlessness, sleep problems 
and depression and he believed that those symptoms went back 
to his Vietnam duty.  He claimed that he had been often 
exposed to sniper fire while working as a crane operator in 
Vietnam and he had also been stationed at a base that was 
always under threat of attack.  He recalled being always 
tense and worried.  He occasionally had nightmares of 
violence and being out of control.  He had some trouble 
relating to people since his Vietnam service and had a 
certain amount of mistrust.  He did not like loud noises or 
anything that reminded him of Vietnam.  On mental status 
examination the veteran seemed depressed.  He was oriented in 
all spheres but had some problems with his immediate memory.  
The examiner commented that the veteran had some symptoms of 
post-traumatic stress disorder but he was unsure whether he 
completely fulfilled the criteria or not.  He stated the best 
he could say was that the veteran probably had mild 
post-traumatic stress disorder symptoms.  Neither the social 
worker nor the examiner evaluated the veteran's reported 
stressors to determine if he was exposed to the type of 
traumatic event set out by the American Psychiatric 
Association as one which could precipitate the condition. 

The examiner later commented that after reviewing the report 
of his examination he noted that he had hedged in his 
examination report because it was almost impossible to make a 
decision in complicated cases.  He stated that after 
reviewing the report he felt the veteran probably did not 
meet the criteria for post-traumatic stress disorder and that 
the bulk of his difficulties were due to other factors.  

During the February 2000 Board hearing, the veteran related 
that he had been exposed to sniper fire while in Vietnam and 
there were occasions when they would go into villages and see 
pieces of people on fences.  He stated that they could not 
sleep at night because they had to defend the perimeters.  He 
often had nightmares and lost his temper.  He had not 
received any treatment for his psychiatric problems since he 
lived in an area where it was hard for him to obtain VA 
treatment and he also was somewhat of a recluse.  His former 
sister in-law and her husband were with him when he initially 
returned from Vietnam and had provided support for him over 
the years.  

The veteran submitted a statement from his former sister in-
law indicating that she had known the veteran for over 30 
years since his return from Vietnam.  She stated that for the 
most part he got along well with other people but on occasion 
had a flashback of the time he was stationed in Vietnam.  At 
that point he would yell and scream and become violent and 
she and her husband were essentially the only individuals who 
could assist him on those occasions.  She believed that the 
mental effects of the war had been far reaching for the 
veteran.  He could not interact with other people and found 
himself alone most of the time.  

The record is unclear as to whether the veteran's current 
mental state is consistent with a diagnosis of post-traumatic 
stress disorder, and, if so whether in-service stressors 
sufficient to support such a diagnosis can be verified in the 
absence of any documentation of presumed stressors resultant 
from combat with the enemy.  38 C.F.R. § 3.304(f).  
Accordingly, the Board believes that further medical 
information would be desirable regarding his claim for 
service connection for that condition.  

In view of the aforementioned matters, the case is REMANDED 
to the regional office for the following action:

1.  The veteran should be requested to 
supplement current rather vague 
descriptions of stressors which he has 
provided with specific information 
sufficient to permit forwarding to the 
U.S. Armed Forces Center for Research of 
Unit Records (USASCRUR) for verification.  
The Guide for Preparation and Submission 
of Post Traumatic Stress Disorder 
Research Requests, published by USASCRUR, 
should be consulted to determine the 
degree of specificity necessary, but in 
general, specific names, dates, locations 
and unit identifications are required.  

2.  The veteran should be afforded a 
special skin examination in order to 
determine the current nature and extent 
of any skin disability present, including 
chloracne.  If chloracne is not found, 
the examiner should express an opinion as 
to whether any other skin disability 
present resulted from exposure to Agent 
Orange during service.  The claims file 
is to be made available to the examiner 
for review.

3.  The veteran should be examined by a 
board of two psychiatrists experienced in 
cases involving post-traumatic stress 
disorder to evaluate the documented or 
credible stressor information to 
determine which, if any, episodes meet 
the definition set out in DSM IV.  If 
they determine that the veteran has had 
sufficient stressors, they should 
determine whether symptoms consistent to 
establish and confirm a diagnosis of 
post-traumatic stress disorder are 
manifested.  The report of examination 
should contain a detained social, 
industrial and military history as well 
as the clinical findings upon which the 
diagnosis is based.  The claims file is 
to be made available to the examiners for 
review.

4.  The veteran's claims for service 
connection for a skin disease resulting 
from exposure to Agent Orange during 
service and post-traumatic stress 
disorder should then be reviewed by the 
regional office.  If the determination 
regarding either of those matters remains 
adverse to the veteran, he and his 
representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition regarding the remaining matters on appeal pending 
completion of the requested action.  


		
ROBERT D. PHILIPP
Veterans Law Judge
Board of Veterans' Appeals




Error! Not a valid link.

